Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03-03-2022 has been entered and considered.
Claims 1-32 are pending in the current application.
Claims 1-32 rejected as discussed below.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al (US 2016/0021661) in view of Noh et al (US 2021/0315015). Hereinafter referred to as Yerramalli and Noh.
Regarding claims 1 and 17. Yerramalli discloses a method for channel assessment in unlicensed spectrum (see at least abstract), the method comprising: receiving, by a device, a clear channel assessment (CCA) configuration indicating one or more channels of the unlicensed spectrum each with a respective CCA bandwidth (see at least paragraphs [0008] and [0141]-[0142]); and performing, by the device, a CCA on at least one channel in the one or more channels of the unlicensed spectrum in accordance with the CCA configuration (see at least paragraphs [0143] and [0224]).
Yerramalli discloses all the limitations of the claimed invention with the exception having multiple channels and configuring each of the unlicensed channels individually. However, Noh, from the same field of endeavor, teaches having multiple channels and configuring each of the unlicensed channels individually (see at least claim 21). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Noh, as indicated, into the communication method of Yerramalli for the purpose of the network more robust and to prevent a device using a 
Regarding claims 2 and 18. Yerramalli in view of Noh discloses a method further comprising: determining, by the device, that at least one channel in the one or more channels has a CCA idle condition; and based thereon transmitting, by the device, a wireless transmission over a resource within the at least one channel having the CCA idle condition (see at least paragraph [0126]). 
Regarding claims 3 and 19. Yerramalli in view of Noh discloses a method wherein determining that the at least one channel has the CCA idle condition comprises determining that a plurality of channels, in the one or more channels, have the CCA idle condition, and wherein transmitting the wireless transmission over a resource within the at least one channel having the CCA idle condition comprises transmitting the wireless transmission over one or more resources in the plurality of channels (see at least paragraph [0126]).
Regarding claims 4 and 20. Yerramalli in view of Noh discloses a method wherein the plurality of channels having the CCA idle condition are contiguous in the frequency domain (see at least paragraph [0126]). 
Regarding claims 5 and 21. Yerramalli in view of Noh discloses a method wherein the plurality of channels having the CCA idle condition are non-contiguous in the frequency domain (see at least paragraph [0126]).
Claims 7-9 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Noh and further in view of Li et al (US 2019/0116614). Hereinafter referred to as Li.
Regarding claims 7 and 23, Yerramalli in view of Noh discloses all the limitations of the claimed invention with the exception that the CCA configuration is received via a higher layer signaling message. However, Li, from the same field of endeavor, teaches the CCA configuration is received via a higher layer signaling message (see at least paragraph [0007]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Li, as indicated, into the communication method of Yerramalli in view of Noh for the purpose of configuring user devices in unlicensed frequencies environment efficiently.
Regarding claims 8 and 24. Yerramalli in view of Noh in view of Li discloses a method wherein the higher layer signaling message comprises system information (see at least paragraph [0007]). 
Regarding claims 9 and 25. Yerramalli in view of Noh in view of Li discloses a method wherein the higher layer signaling comprises a radio resource configuration (RRC) message (see at least paragraph [0007]).  
Regarding claims 10 and 26. Yerramalli in view of Noh in view of Li discloses a method wherein the RRC message indicates a resource for a transmission with configured grant (TCG) (RRC ).
Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Nohand  in view of Li and further in view of Talarico et al (US 2019/0268935). Hereinafter referred to as Talarico.
Regarding claims 10 and 26, Yerramalli in view of Noh in view of Li all the limitations of the claimed invention with the exception that the CCA configuration is received via a grant message allocating the resource to the device for transmitting the .
Claims 6, 11-16, 22 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Noh in view of Talarico..
Regarding claims 6, and 22, Yerramalli in view of Noh all the limitations of the claimed invention with the exception that the CCA configuration is received via a grant message allocating the resource to the device for transmitting the wireless transmission. However, Talarico, from the same field of endeavor, teaches the CCA configuration is received via a grant message allocating the resource to the device for transmitting the wireless transmission (see at least paragraph [0153]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Talarico, as indicated, into the communication method of Yerramalli in view of Noh for the purpose of managing UE Uplink grants.
Regarding claims 11 and 27, Yerramalli in view of Noh all the limitations of the claimed invention with the exception that the CCA configuration is included in a physical layer activation/de-activation signal for a transmission with configured grant (TCG). However, Talarico, from the same field of endeavor, teaches the CCA configuration is included in a physical layer activation/de-activation signal for a transmission with configured grant (TCG) (see at least paragraph [0153]). Thus, it would have been 
Regarding claims 12 and 28, Yerramalli in view of Noh all the limitations of the claimed invention with the exception that the CCA configuration is included in a dynamic feedback indication that carries hybrid automatic repeat request (HARQ) feedback information from a gNodeB (gNB). However, Talarico, from the same field of endeavor, teaches the CCA configuration is included in a dynamic feedback indication that carries hybrid automatic repeat request (HARQ) feedback information from a gNodeB (gNB) (see at least paragraph [0153]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Talarico, as indicated, into the communication method of Yerramalli in view of Noh for the purpose of managing UE Uplink grants.
Regarding claims 13 and 29, Yerramalli in view of Noh all the limitations of the claimed invention with the exception that the CCA configuration is included in a trigger signal from a Next Generation Node B (gNB) for a transmission with configured grant (TCG). However, Talarico, from the same field of endeavor, teaches the CCA configuration is included in a trigger signal from a Next Generation Node B (gNB) for a transmission with configured grant (TCG) (see at least paragraph [0153]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Talarico, as indicated, into the communication method of Yerramalli in view of Noh for the purpose of managing UE Uplink grants.
Regarding claims 14 and 30, Yerramalli in view of Noh all the limitations of the claimed invention with the exception that the CCA configuration is included in UE-specific downlink control information (DCI) or group-common (GC) DCI. However, Talarico, from the same field of endeavor, teaches the CCA configuration is included in UE-specific downlink control information (DCI) or group-common (GC) DCI (see at least paragraphs [0039] and [0153]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Talarico, as indicated, into the communication method of Yerramalli in view of Noh for the purpose of managing UE Uplink grants.
Regarding claims 15-16 and 31-32, Yerramalli in view of Noh all the limitations of the claimed invention with the exception that the CCA configuration is encoded to a configured fixed length bitmap or variable length bitmap. However, Talarico, from the same field of endeavor, teaches the CCA configuration is encoded to a configured fixed length bitmap or variable length bitmap (see at least paragraphs [0042], [0044], [0050] and [0153]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Talarico, as indicated, into the communication method of Yerramalli in view of Noh for the purpose of managing UE Uplink grants.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Fraiday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476